Citation Nr: 1429806	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-33 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating greater than 20 percent for a back disability prior to November 3, 2009.

4.  Entitlement to an initial rating greater than 40 percent for a back disability beginning November 3, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1982 to March 1987 in the United States Army with additional service in the Army National Guard between 1988 and 2008 with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  These issues were before the Board in February 2013 at which point the issues of entitlement to service connection for bilateral hearing loss and tinnitus were remanded for further development.  These issues are now returned to the Board for additional appellate review.

The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the RO and AMC have complied with some of the Board's remand directives.  Unfortunately, it does not appear that all remand directives have been accomplished, as discussed in detail below.  As such, the appellant's claims for entitlement to service connection for bilateral hearing loss and tinnitus must be remanded yet again.  Stegall, supra.

In the February 2013, the Board denied the issues of entitlement to an initial rating greater than 20 percent for a back disability prior to November 3, 2009, and greater than 40 percent for a back disability beginning November 3, 2009.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2014, while his case was pending at the Court, the VA's Office of General Counsel and the Veteran's representative filed a Joint Motion requesting that the Court vacate the Board's February 2013 decision.  That same month, the Court issued an Order vacating the February 2013 Board decision.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service Connection Claims

In its February 2013 remand, the Board directed the AMC/RO to either obtain an addendum opinion from the VA examiner who conducted a June 2008 audiology examination, or to schedule the Veteran for a new VA audiology examination.  

The June 2008 audiology examination incorrectly noted that the Veteran did not have hearing loss for VA compensation purposes.  The Board noted that the Veteran's speech recognition score for the left ear was 92 percent, satisfying the requirement of speech recognition scores using the Maryland CNC Test at less than 94 percent.  

The Board also noted that the June 2008 examiner's opinions were incomplete.  The examiner found that the Veteran's hearing loss and tinnitus were not due to acoustic trauma in the National Guard, but did develop during his National Guard service.  The examiner did not address whether the Veteran's hearing loss and tinnitus developed during a period of ACDUTRA or INACDUTRA.  Only injuries or diseases that develop during periods of ACDUTRA will be service connected.  Only injuries that develop during periods of INACDUTRA will be service connected; diseases that develop during INACDUTRA are not service connected.

The Board requested that in either the addendum opinion or new examination, the examiner opine whether the Veteran's hearing loss, if any, and tinnitus were at least as likely as not due to noise exposure during a period of ACDUTRA in the National Guard.  The Board also requested that the examiner opine whether the Veteran's hearing loss, if any, and tinnitus at least as likely as not manifested during a period of ACDUTRA in the National Guard.

In March 2013 the Veteran was afforded an addendum opinion.  However, the June 2008 examiner was not available to provide the addendum opinion.  The March 2013 examiner reviewed the claims file and opined that "the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner provided the following rationale:

Enlistment audiometric test dated 10-19-82 and National Guard enlistment dated 7-8-88 showed normal hearing in both ears from 500-6000 Hz.  Periodic hearing tests during active duty and National Guard service, including the final hearing test in C-file, dated 3-13-05, all show normal hearing in both ears.  The Veteran's hearing is normal at this time.

The history provided by the Veteran, test results, and C-file review which shows normal hearing in both ears and no significant changes in hearing thresholds during active duty all support my opinion that the Veteran's hearing is normal and did not change as a result of military active duty or military noise exposure.  The tinnitus is less likely than not related to military noise exposure.

The examiner did not acknowledge that a March 2008 VA audiogram and June 2008 audiogram showed hearing loss.  The examiner also did not opine as to whether hearing loss and tinnitus were at least as likely as not due to noise exposure during a period of ACDUTRA, or whether hearing loss and tinnitus were manifested during a period of ACDUTRA.  Therefore, a remand is required in order to schedule the Veteran for an additional VA audiology examination.

The Board apologizes for the delay. 

Increased Rating Claims

The Veteran contends that his symptoms warrant an initial rating greater than 20 percent for his back disability prior to November 3, 2009, and an initial rating greater than 40 percent for his back disability beginning November 3, 2009.

In February 2013, the Board denied the increased rating issues on appeal.  In its decision, the Board noted that the Veteran was afforded several VA examinations.  In an April 2004 VA examination, the Veteran exhibited forward flexion to 80 degrees with no additional limitations on range of motion due to pain or repetitive use, and no objective neurological symptoms.  In a December 2007 examination, the Veteran showed no objective neurological symptoms, and in a February 2008 addendum the Veteran exhibited flexion to 80 degrees with no additional limitation due to pain, fatigue, incoordination, weakness or lack of endurance.  In a September 2008 VA examination the Veteran exhibited flexion to 55 degrees with pain from 20 to 55 degrees and increased pain after three repetitions, and no objective neurological symptoms.  Finally, the Board noted that in a November 2009 VA examination the Veteran exhibited flexion to 20 degrees and no neurological abnormalities.  Thus, the Board found that a rating greater than 20 percent was not warranted before November 3, 2009, and a rating greater than 40 percent was not warranted beginning November 3, 2009.  The Board also determined that an extraschedular rating was not warranted under Thun v. Peake, 22 Vet. App. 111 (2008).  

As noted above, the Veteran appealed to the Court, which issued a February 2014 Order vacating the Board's February 2013 decision.  A review of the Joint Motion shows that it was agreed that the Board erred when it "failed to adequately assess Appellant's functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness," and that the Board "failed to adequately consider objective medical evidence of neurological findings in the November 2009 VA examination."  The Joint Motion noted that in the September 2008 VA examination the Veteran's range of motion findings "reflected forward flexion limited to 55 degrees with objective evidence of pain from 20 to 55 degrees," which the Board did not adequately address when denying a rating greater than 20 percent prior to November 3, 2009.  The Joint Motion also noted that the November 2009 VA examination showed hypoactive deep tendon reflexes and positive Lasegue's sign testing, and the Board failed to "provide an adequate statement of reasons or bases to address the objective evidence of neurological pathology."

Given the foregoing, on remand the RO/AMC should afford the Veteran a VA examination to address any neurological pathology that may be associated with the Veteran's service-connected back disability.  The VA examination should also address the current level of disability of the Veteran's back disability.

As this case is being remanded, the VA should take the opportunity to obtain any outstanding treatment records from the VA medical center, or otherwise identified by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records, and any other records identified by the Veteran.

2.  Schedule the Veteran for a VA audiology examination.  All indicated studies and tests are to be performed, and a comprehensive history is to be obtained.  The Veteran's claims file should be provided for review by the examiner, and a notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should set forth all the examination findings, along with a complete rationale for any conclusions reached.

The examiner is to accept that the Veteran had noise exposure/acoustic trauma during his periods of active duty for training in the National Guard.

The examiner is to opine whether the Veteran's hearing loss, if any, and tinnitus were at least as likely as not due to noise exposure during active duty for training in the National Guard.

The examiner is to opine whether the Veteran's hearing loss, if any, and tinnitus were at least as likely as not manifested during active duty for training in the National Guard.

Note:  The Term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

If the examiner determines that an opinion cannot be provided on the issue or issues at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

3.  Schedule the Veteran for a VA examination for his spine and associated neurological conditions.  All indicated tests and studies are to be performed, and a comprehensive history is to be obtained.  The Veteran's claims file should be provided for review by the examiner, and a notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached.

4.  Then, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case, provide the Veteran and his representative an appropriate time period to respond, and then return the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

